FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 In re: CESAR IVAN FLORES; ANA              No. 11-55452
 MARIA FLORES,
                            Debtors.          D.C. No.
                                           6:10-29956-MJ
 ROD DANIELSON ,
                    Trustee-Appellant,
                                               ORDER
                   v.

 CESAR IVAN FLORES; ANA MARIA
 FLORES,
                Debtors-Appellees.


                 Filed December 19, 2012


                         ORDER

KOZINSKI, Chief Judge:

     Upon the vote of a majority of nonrecused active judges,
it is ordered that this case be reheard en banc pursuant to
Federal Rule of Appellate Procedure 35(a) and Circuit Rule
35–3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.